Grady, Judge,
concurring separately:
{¶ 49} Even if Wallace’s adverse health conditions were to constitute a disability, Wallace would also have to prove that he could safely and substantially perform the essential functions of the job in question in order to prove his disability claim against Mantych. Tibbs v. Ernst Ents., Inc., Montgomery App. No. 22850, 2009-Ohio-3042, 2009 WL 1813776.
{¶ 50} The hours of work an employer requires of an employee, unless otherwise limited by law or by contract, are functions of the job that are as essential to its performance as is the employee’s ability to perform the particular tasks the job involves. It is undisputed that Wallace is unable, due to his adverse health conditions, to work the number of hours per week that Mantych requires.
*40{¶ 51} There is no evidence that Mantych had agreed to allow Wallace to work the reduced number of hours per week to which his health condition now limits him. Therefore, Wallace cannot prove that he can substantially perform the essential functions of the job from which he was discharged, preventing a judgment against Mantych on Wallace’s claim for disability discrimination.